IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

]ONESBORO DIVISION
DAMIEN WESBY PLAINTIFF
v. No. 3:16-cv-235-DPM
GLOBE MANUFACTURING
COMPANY, LLC; CASCO INDUSTRIES, INC.;
and ]OHN DOES B-Y, Unknown Defendants DEFENDANTS
ORDER

1. For the reasons stated on the record at the 20 l\/larch 2019
hearing, the Court made the following rulings on pending motions.

0 Globe’s Daubert motion in limine, joined by Casco, to
exclude Dr. Buc’s testimony, NQ 51, is partly granted
and mostly denied. Dr. Buc may not testify about
Warnings or human factors.

0 Globe's FED. R. CIV. P. 37 motion in limine to exclude
Dr. Buc's testimony, N<_) 52, is denied With directions
Defendants may tal<e a supplemental deposition, at
Wesby's expense and at Defendants’ convenience
Election due by 25 l\/larch 2019.

0 Globe’s motion in limine to exclude testimony about
advertisements and Website materials, NQ 53, is denied.

o Globe’s omnibus motion in limine, NQ 54, joined by
Casco, is denied With instructions.

2. The parties may file lists of proposed voir dire topics by
25 l\/larch 2019. And they must file a joint report on Witnesses, With
projected examination times, by 27 March’2019. The Court encourages
trims in the proof so that We can try this straightforward case during
the Week of April 8th.

3. One other clean-up item, Which the Court forgot to cover. The
time for amending pleadings has passed. NQ 41 at 1. All claims against
the ]ohn Doe defendants are therefore dismissed Without prejudice

So Ordered.

./1_:"`/'/).»»~;:;~/.`,~¢1¢/;/’ ~

D.P. l\/Iarshall’]r.
United States District ]udge

 

'.~ 4 ' f ~
i?: ;*f.\,,»i.;»{c, ;),iC/[ 31

 

